DETAILED ACTION
This action is responsive to the communications filed on 8/27/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1 and 9; the present invention is directed to an adjustable timer apparatus and method for synchronizing a local clock to an external reference clock, comprising: a frequency offset acquisition and compensation circuitry configured to acquire a 5frequency offset difference between the local clock and the external reference clock, and to generate frequency adjustment signals based on the frequency offset difference; a time drift tracking and adjustment circuitry configured to continuously monitor the local clock and external reference clock for phase offset difference between the local clock and the external reference clock and to generate timing adjustment signals based on the phase 10offset difference; a nanosecond timer core circuitry configured to generate a frequency and phase adjusted nanosecond timer output signal in response to the frequency adjustment signals and timing adjustment signals; and a pulse generation circuitry for generating a plurality of output pulse signals that are 15synchronized with the external reference clock in response to the frequency and phase adjusted nanosecond timer output signal.
	The closest prior art of record, Nelson et al. (US 2019/0004563), shows a similar adjustable timer apparatus and method for synchronizing a local clock to an external  (figs. 1, 3, 5, 7, and 10: the reference clock is mapped to the clock value(s) of the input reference signals, e.g. REFA and REFAA; and the local clock is mapped to the system clock (or a clock signal generated from the system clock circuitry such as NCO 53 of figure 3)), comprising: a time drift tracking and adjustment circuitry configured to monitor the local clock and external reference clock for phase offset difference between the local clock and the external reference clock and to generate timing adjustment signals based on the phase 10offset difference (figs. 1, 2a-2c, 3, 5, 7 and 10: at least figures 7+10 shows the acquired differences between the local lock and reference clock and various adjustment signals to correct the phase offset difference and generate timing adjustment signals (via the TDCs of figures 7 and/or 10)); circuitry configured to generate an adjusted timer output signal in response to at least one of the frequency adjustment signals (figs. 1, 2a-2c, 3, 5, 7 and 10: at least figure 7 shows the acquired differences between the local lock and reference clock and various adjustment signals to correct the phase offset difference and generate timing adjustment signals (via the TDCs of figures 7 and/or 10).  Where [0310] [Wingdings font/0xE0] “By providing a TDC that is desensitized to system clock error, the reference monitor can achieve reference monitoring with higher accuracy, lower latency, and/or at a resolution finer than a ppm variation of the system clock signal”; note that a PPM finer than PPM is a nanosecond resolution.  Additionally, [0424] “Certain TDCs may have a dynamic range with a resolution of 1 picosecond” (which is finer than a nanosecond)); and circuitry generating a plurality of output signals that are 15synchronized with the external reference clock in response to frequency and phase adjustment nanosecond resolution signal(s) (figs. 1, 2a-2c, 3, 5, 7, and 10: at least figure 7 shows the acquired differences between the local lock and reference clock and By providing a TDC that is desensitized to system clock error, the reference monitor can achieve reference monitoring with higher accuracy, lower latency, and/or at a resolution finer than a ppm variation of the system clock signal”; note that a PPM finer than PPM is a nanosecond resolution.  Additionally, [0424] “Certain TDCs may have a dynamic range with a resolution of 1 picosecond” (which is 1000 times finer than a nanosecond).  Correction signals within the locked loops (that taking into account the phase and frequency difference/offset error(s) like PFD 265 of figure 10) using TDCs in the context of [0424] and/or [0310]).
	However, the prior art of record (including but not limited to the Nelson et al. reference), fails to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations (with emphasis added):

1.    An adjustable timer for synchronizing a local clock to an external reference clock, comprising:
	a frequency offset acquisition and compensation circuitry configured to acquire a frequency offset difference between the local clock and the external reference clock, and to generate frequency adjustment signals based on the frequency offset difference;
	a time drift tracking and adjustment circuitry configured to continuously monitor the local clock and external reference clock for phase offset difference between the local clock and the external reference clock and to generate timing adjustment signals based on the phase offset difference;
a nanosecond timer core circuitry configured to generate a frequency and phase adjusted nanosecond timer output signal in response to the frequency adjustment signals and timing adjustment signals; and
	a pulse generation circuitry for generating a plurality of output pulse signals that are synchronized with the external reference clock in response to the frequency and phase adjusted nanosecond timer output signal.

	9. The timer control method for synchronizing a local clock to an external reference clock, comprising:
	receiving a local clock as an input to an adjustable timer;
	acquiring a frequency offset difference between the input local clock and the external reference clock;
	generating a plurality of frequency adjustment signals to compensate for the frequency offset difference;
	generating a frequency and phase adjusted nanosecond timer output signal in response to the frequency adjustment signals; and
	generating a plurality of output pulse signals that are synchronized with the external reference clock in response to the frequency and phase adjusted nanosecond timer output signal.

Furthermore, the Examiner notes that the entirety of each independent claim is the subject matter that renders each of the independent claims allowable, not solely the emphasized limitations above (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        3/27/2021